Citation Nr: 1400370	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-34 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for spondylolisthesis.  

2.  Entitlement to service connection for spondylolisthesis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1992 to November 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision issued by the RO.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in August 2012.  A copy of the transcript is associated with the claims file.  

In addition to the paper claims file, there is a Virtual VA and VBMS electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.  



FINDINGS OF FACT

1.  In a final decision issued in July 2006, the RO denied the Veteran's claim of service connection for spondylolisthesis.  

2.  The evidence added to the record since July 2006 is neither cumulative nor redundant of the evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim.  

3.  The currently demonstrated spondylolisthesis is shown as likely as not to have had its clinical onset due to an injury suffered by the Veteran during his period of active service.   



CONCLUSIONS OF LAW

1.  New and material evidence has been received since the July 2006 rating decision to reopen the claim of service connection for spondylolisthesis.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by spondylolisthesis is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

New and Material Evidence 

The Board notes that even though the RO found that new and material evidence had been submitted to reopen the claim, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.  

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In this case, the RO denied the Veteran's original claim of service connection for spondylolisthesis in a July 2006 rating decision.  The Veteran was notified of this decision and of his appellate rights in a July 2006 letter, but did not perfect a timely appeal.  Moreover, no evidence pertaining the to the Veteran's spondylolisthesis was associated with the claims file within one year of the RO's decision.  As such, the July 2006 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2013).

When the Veteran's claim was denied in July 2006, the record contained his service treatment records documenting recurrent low back pain in service.  Based on this evidence, the RO denied the Veteran's claim on that basis that there was no evidence of a chronic disability and no evidence linking a current disability to an injury or disease in service. 

The evidence associated with the claims file since the July 2006 rating decision includes private treatment records that showed the Veteran had chronic low back disability.  

Also of record is a June 2010 VA examination report that contains a diagnosis of spondylolisthesis and a medical opinion indicating that the Veteran aggravated a pre-existing back injury while in service.  The Veteran's testimony was also elicited at a hearing in August 2012.  The Veteran testified that he was diagnosed with spondylolisthesis in service, secondary to a fall, and had low back pain thereafter.  

This evidence is new in that it was not of record at the time of the July 2006 denial.  The evidence is also material because it relates to an unestablished fact necessary to substantiate the claim, namely, that the Veteran has a chronic low back disability and that the chronic low back disability was related to an in-service injury.  

For those reasons, the Board finds that the evidence received since July 2006 warrants a reopening of the Veteran's claim of service connection for spondylolisthesis, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).


Service Connection 

The Veteran asserts that his spondylolisthesis is due to an injury incurred in active service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The June 2010 VA examination report establishes that the Veteran has grade II spondylolisthesis with bilateral spondylolysis causing myofascial lumbar syndrome.  

A review of the Veteran's service treatment records shows that the Veteran experienced low back pain after he fell during service.  

The record contains conflicting evidence pertaining to the relationship between the Veteran's diagnosis of spondylolisthesis and his in-service injury.  

On a November 1993 report of medical history at separation, the Veteran reported having recurrent back pain.  The military medical personnel noted that the Veteran had recurrent lower back pain since December 1992, secondary to a fall, and was treated with medication.  It was further noted that the last occurrence was in October 1993.   

In August 2012, the Veteran testified that he slipped and fell on ice during service.  He further testified that he was treated for pain on the following day.  The medical personnel took an X-ray study of the Veteran's back and provided him with medication for the pain.  He indicated that he was subsequently treated for low back pain on multiple occasions, and in October 1993, was diagnosed with spondylolisthesis due to a fracture in the L4 lumbar spine.  He was instructed not to lift anything that was heavy.  The Veteran also testified that he has had constant low back pain since the fall that has increased in severity.  

The Board notes that some of the Veteran's service treatment records are not associated with the claims file, including his enlistment examination and the treatment records discussed by the Veteran.  The available service treatment records contain a report of missing medical records from November 1993 that provides that the Veteran's outpatient records were missing and could not be found.  The report also indicated that the only treatment records available were the Veteran's separation physical and dental records.  

A review of the private treatment records show that the Veteran was treated for low back pain from August to November 2008.  

The Veteran was afforded a VA examination in June 2010, and reported slipping on a dark, icy puddle in service.  He stated that he fell on his buttocks and had constant stiffness in the lower back associated with spasms and bilateral lower extremity pain and numbness.  He also noted that, prior to service, he was on the gymnastics team in high school.

The examiner diagnosed the Veteran with grade II spondylolisthesis with bilateral spondylolysis causing myofascial lumbar syndrome, and opined that his lumbar spine disability was the result of the pre-service gymnastics, but that there was some degree of exacerbation by his activities in the military.  

The examiner reasoned that spondylolisthesis was a common cause of back pain, particularly in athletes, with up to a 5% incidence in male gymnasts.  He noted that the repetitive flexion and extension activities altered the loads and forces on the inferior lumbar facets, which could be of either a congenital or degenerative etiology, and it occurred in 5 to 7% of the population.  

The Board notes that a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2013).

In this case, the Veteran's entrance examination is unavailable for review.  Therefore, the presumption of soundness applies because there is no record of a physical examination at the time the Veteran enlisted in the service, and no clear and unmistakable evidence that he had a pre-existing disability on enlistment.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994) (where there was no entrance examination report of record because it was presumed to have been lost in a fire, the presumption of soundness attached as reflected by the conclusion that it had been rebutted by clear and unmistakable evidence of the pre-service existence of the disability).

As such, the opinion is of limited probative value to the extent that the Board finds that the Veteran was in sound condition upon entry.  The opinion is probative to the extent that the examiner noted a relationship between active service and the spondylolisthesis.  

An addendum opinion was provided in July 2010.  The opinion provided that a back disability was not properly documented in the service treatment records, and, consequently, the Veteran's claim of back pain due to an injury in service was without merit.  

The Board has considered the Veteran's testimony that he injured his back during service and has had recurrent back pain thereafter.  The Veteran is competent to report as to the symptoms he experiences, such as low back pain and its history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

To the extent that the Veteran now asserts having low back pain that began with his fall in December 1992, the Board finds his lay statements to be credible and sufficient to provide a basis for linking the onset of the claimed condition to service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

While the opinion of the July 2010 VA examiner weighs against the claim, the Board finds that this opinion to be of limited probative value to the extent that the examiner did not fully assess the Veteran's credible assertions that he injured his back during service and of recurrent pain since the injury.  

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current spondylolisthesis as likely as not is due to an injury incurred in service.

In resolving all reasonable doubt in the Veteran's favor, service connection for spondylolisthesis is warranted.  


ORDER

As new and material evidence has been received to the reopen the claim of service connection for spondylolisthesis, the appeal to this extent is allowed.  

Service connection for spondylolisthesis is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


